Citation Nr: 0843758	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-41 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured right metatarsal.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to an effective date prior to March 28, 2003, 
for the grant of service connection for tinnitus.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 6, 1964 to 
January 10, 1968, and from January 25, 1968, until April 27, 
1971.

The procedural history of this appeal is complex and will be 
detailed below in the interests of clarity.  Throughout the 
entire claim period the Agency of Original Jurisdiction has 
been the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

Regarding the claim of entitlement to service connection for 
an eye disorder, this was initially denied by the RO in a 
January 2004 rating decision.  The veteran appealed that 
determination and provided testimony at an October 2005 
hearing before a Veterans Law Judge.  In March 2007 the claim 
was remanded for additional development.  (A claim of 
entitlement to service connection for tuberculosis, which had 
also been perfected, was finally denied at that time, 
removing that issue from appellate status.)  

Regarding the claim of entitlement to service connection for 
residuals of a fractured right metatarsal, the RO denied this 
in August 2004.  The veteran appealed that determination and 
provided testimony at an April 2006 hearing before a Veterans 
Law Judge.  This Veterans Law Judge is no longer at the 
Board, and is not the same person who conducted the earlier 
October 2005 hearing.  In March 2007, the claim reached the 
Board and was remanded for additional development.

With respect to the claim of entitlement to an earlier 
effective date for an award of service connection for 
tinnitus, it is observed that a June 2003 rating action 
awarded 10 percent for that disability effective March 28, 
2003.  The veteran submitted a timely notice of disagreement 
with that determination and ultimately perfected an appeal.  
The matter came before the Board in March 2007, at which time 
a remand was ordered.  

All three issues remaining in appellate status returned to 
the Board in June 2008.
At that time, the Board noted that the Veterans Law Judge who 
presided over the April 2006 hearing was no longer at the 
Board and that the veteran expressed his desire to exercise 
his right to a new hearing.  All three issues remaining in 
appellate status were remanded at that time.  Per the remand 
instructions, a new hearing was scheduled, and the veteran 
testified in August 2008.  A transcript of the hearing has 
been associated with the claim file.  

Due to the involvement of multiple Veterans Law Judges with 
respect to the October 2005 and August 2008 hearings, this 
decision will be signed by a panel of three judges, including 
those who presided over such hearings. See 38 C.F.R. § 20.707 
(2008).

The Board notes that at the hearing the veteran stated he had 
a private attorney representing him.  However, he appeared to 
indicate that the attorney was not representing him in the 
claims at issue.  Moreover, the veteran has not submitted a 
Power of Attorney appointing a representative and there is no 
other notice of representation of record.  


FINDINGS OF FACT

1.  There is no competent evidence demonstrating current 
residuals of a fracture of the right foot metatarsal.

2.  The competent evidence of record does not causally relate 
any current eye disorder to the veteran's active service.

3.  The veteran's claim for service connection for tinnitus 
was received by the RO on March 28, 2003.

4.  Hearing testimony provided on July 16, 1997, is construed 
as an intent to file a claim for service connection for 
tinnitus; medical evidence submitted on that same date 
confirms a diagnosis.

5.  Prior to July 16, 1997, there was no claim, informal 
claim, or intent to file a claim for service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  Residuals of a fractured right metatarsal were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  The criteria for an effective date of July 16, 1997, for 
a grant of service connection for tinnitus have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

Regarding the issue of service connection for residuals of a 
right foot fracture and for an eye disorder, the Board finds 
that the VA's duties under the VCAA and the implementing 
regulations have been fulfilled with respect to the 
appellant's claim.  In VCAA letters of August 2003 and May 
2004, the appellant was provided adequate notice as to the 
evidence needed to substantiate his claims.  He was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  The 
notice predated the adverse rating decision on appeal.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until a letter 
of October 2007.  However, the untimely notice did not create 
any unfair prejudice because the preponderance of the 
evidence is against the claims for service connection.  
Indeed, for this reason, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

With respect to the issue of entitlement to an earlier 
effective date for service connection for tinnitus, the Board 
notes that the veteran's claim arises from his disagreement 
with the initial effective date assigned upon the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.  In any 
event, the instant decision grants an earlier effective date, 
thus any notice deficiencies were not prejudicial to the 
veteran here.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, 
available service medical records, outpatient treatment 
records and private medical treatment records have been 
obtained.  The veteran was afforded a VA examination and 
multiple hearings.  

Further regarding the duty to assist, the veteran testified 
at his August 2008 hearing that he sustained two injuries to 
his eyes in service.  The second of these injuries involved a 
car accident for which he was treated at a private hospital 
in Portland.  Although there is no evidence that these 
records have been requested, the veteran expressed that such 
records could not be obtained.  

Based on the foregoing, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show, for each of the 
claims.

I.  Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

	A.  Residuals of a fracture of the right foot.
        
The veteran is claiming entitlement to service connection for 
residuals of a fracture of the right foot.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  With respect to the 
veteran's residuals of a right foot fracture claim, no 
current disability associated with the in-service fracture is 
demonstrated by the competent evidence of record.  In so 
finding, the Board acknowledges service treatment records 
which show that in December 1967 the veteran fractured the 
oblique distal half of the first metatarsal of the right foot 
when a mooring ring fell on his right foot.  The foot showed 
marked swelling at the time.  However, in-service examination 
in January 1968 revealed normal musculoskeletal findings, 
with no abnormalities of the feet noted.  The remainder of 
the service records failed to show residuals of a right foot 
injury.  Following separation from active service, VA 
examinations of June 2004 and September 2004 do not note any 
residuals associated with the right metatarsal fracture of 
the right foot.  No earlier post-service evidence reflects 
complaints or treatment referable to residuals of a right 
foot injury.  Furthermore, his current complaints of pain and 
swelling of the feet have been attributed to pes planus, 
which has been separately adjudicated by the RO and is not 
for consideration in the present appeal.  

At the June 2004 examination the veteran complained of ankle 
and foot pain, and swelling of his feet; however, he was 
diagnosed with "age related edema and discomfort from . . . 
severe pes planus that has been present all his life."  X-
rays were consistent with congenital pes planus.  At the VA 
examination of September 2004, the veteran again complained 
of pain on his feet and difficulty in walking and standing; 
however, the diagnosis was "significant most likely 
congenital bilateral pes planus with spurring and changes all 
consistent with the degree of flat foot . . ." Further, the 
examiner saw no indication of the fracture at the base of the 
right great toe.  X-rays taken at that time showed bilateral 
pes planus with bilateral calcaneal spurring and were 
otherwise unremarkable.  

The Board also acknowledges the veteran's August 2008 hearing 
testimony, in which he endorsed a continuous history of 
swelling of his feet and limping since active service. In 
this regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In the present case, although the veteran has reported 
problems with swelling of his feet and limping since he 
separated from active service, post-service complaints are 
not indicated until March 2004 when he filed his claim for 
service connection for residuals of a right foot fracture.  
There is a remarkable silence in the record of any complaints 
of or treatment for any foot problems for over 30 years after 
separation from service.  Indeed, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

Overall, the Board finds the lengthy absence of documented 
complaints or treatment in the record for over 30 years 
following discharge to be more persuasive than the veteran's 
current allegations of continuous problems with swelling and 
pain of his feet, and limping.  

The Board also notes that the veteran is not competent to 
render a diagnosis.  See Jandreau v. Nicholson, 492 F.3d. 
1372 (Fed.Cir. 2007); Layno, supra; Espiritu, 2 Vet. App. 
492, 494-95.  Again, the objective findings do not reflect 
current residuals of a fracture of the right foot metatarsal.  
As such, the claim of entitlement to service connection for 
residuals of a right foot fracture must fail.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

	B.  Eye Disorder

With respect to the veteran's claim of entitlement to service 
connection for an eye disorder, a November 2007 VA 
examination indicates diagnoses of glaucoma by history, 
drusen of the optic nerve, and cataracts.  Therefore, current 
disability is established, satisfying the first element of a 
service connection claim.  

Regarding in-service incurrence, service treatment records 
show that in August 1964 the veteran was treated for an 
injury to the right eyebrow which required stitches.  A 
September 1965 in-service record noted refractive error.  

Further regarding in-service incurrence of an eye disorder, 
the veteran explained at his August 2008 hearing that he had 
fallen in a dumpster and cut his right eye open.  He also 
testified to have injured his eye as a result of a car 
accident in 1968 where he went through the windshield.  As 
noted previously, he was treated at a civilian hospital but 
indicated that he could not obtain records.  In any event, 
the remainder of the service treatment records are absent 
complaints or treatment referable to the eyes.

Following separation from active service, eye treatment is 
first seen in VA clinical records dated from 2003 onward.  
This is over three decades following the veteran's separation 
from active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

At his August 2008 hearing, the veteran stated that he had 
experienced continuous eye symptoms since his active service, 
and that those symptoms had progressively worsened over time.  
In this regard, the Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in the present case, 
the absence of documented complaints or treatment for several 
years following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  Moreover, no competent evidence casually 
relates any current eye disorder to active service.  

The veteran himself believes that his current bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board further notes that the in-service finding of 
refractive error constitutes 
a congenital or developmental defect which generally may not 
be service-connected as a matter of express VA regulation. 38 
C.F.R. §§  3.303(c), 4.9.  In any event, based on the 
foregoing, no current chronic acquired eye disability has 
shown to be causally related to active service.  

In conclusion, there is no support for a grant of service 
connection for an eye disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Effective Date

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, the 
effective date of such award shall be the day following the 
veteran's release. 38 U.S.C.A. § 5110(b)(1) (West 2002).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  

The veteran is seeking an earlier effective date, earlier 
than March 28, 2003, for the grant of service connection for 
tinnitus.  He argues that the effective date should be the 
date he was discharged from service.

The evidence shows that veteran filed a hearing loss 
disability claim in March 1995, which was denied in June 
1995.  Tinnitus was not mentioned at the time of the claim.  
In a Notice of Disagreement (NOD) of February 1996 and a VA 
Form 9 relating to the denial, the veteran did not mention 
tinnitus.  

In July 1997 the veteran presented testimony before a 
Veterans Law Judge.  While the hearing addressed the issue of 
entitlement to service connection for hearing loss, the 
veteran also described intermittent ringing in his ears at 
that time.  Given the circumstances under which that 
information was provided, at an official hearing before a 
Veterans Law Judge, such testimony can reasonably be 
construed as an intent to apply for service connection for 
tinnitus.  Thus, that testimony is found to satisfy the 
requirements for an informal claim under 38 C.F.R. § 3.155.  
As the RO did not furnish an application in response to such 
informal claim, it becomes a formal claim.  Therefore, July 
16, 1997, serves as the date of claim.  Moreover, on that 
same day, the veteran submitted medical evidence confirming 
tinnitus.  Thus, the date of claim and the date entitlement 
arose are one and the same.  Accordingly, entitlement to an 
effective date of July 16, 1997, for the grant of service 
connection for tinnitus is established.  

No documentation prior to that date indicates an intent to 
apply for service connection for tinnitus.  The veteran 
argues that his claim of entitlement to service connection 
for hearing loss, received in March 1995, should be 
interpreted broadly to include a claim for tinnitus.  
However, as stated above, while VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues not raised by a claimant.  Thus, a claim date 
earlier than July 16, 1997, is not demonstrated.  Moreover, 
further consideration of the date entitlement arose is not 
required in order to conclude that the July 16, 1997, date 
selected in the instant decision is the earliest possible 
effective date. The reason for this is that, if the 
entitlement arose prior to July 16, 1997, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after July 16, 
1997, would not entitle the veteran to an earlier effective 
date.

In sum, entitlement to an earlier effective date of July 16, 
1997, is warranted.  However, there is no basis for an 
effective date earlier than that.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


					(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a fracture of the right 
metatarsal is denied.  

Service connection for an eye disability is denied.

An effective date of July 16, 1997, for the award of service 
connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



			
          	MARY GALLAGHER	HOLLY E. MOEHLMANN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



__________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge
Board of Veterans' Appeals







 Department of Veterans Affairs


